Citation Nr: 1309742	
Decision Date: 03/22/13    Archive Date: 04/01/13

DOCKET NO.  10-41 655	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder.

2. Entitlement to an initial rating in excess of 10 percent for degenerative disc disease of the thoracolumbar spine.  

3. Entitlement to a total disability rating due to individual unemployability.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel

INTRODUCTION

The Veteran served on active duty from July 2005 to February 2010.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina. 

The issues of the rating assigned for the thoracolumbar spine disability and entitlement to a total disability rating due to individual unemployability (TDIU) are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

On September 21, 2012, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran, through his authorized representative, that a withdrawal of the appeal of the issue of entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD) is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant (or his or her authorized representative) have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran filed a timely notice of disagreement with the initial rating of 30 percent assigned for PTSD, also granted in the March 2010 rating decision.  However, in his October 2010 VA Form 9, the Veteran clearly stated that he wished to only continue his appeal with regard to the initial rating for his spine disability.  Nevertheless, this issue was certified to the Board by the RO via a VA Form 8, which implied to the Veteran continuation of the appeal to the Board.  Accordingly, the Board has jurisdiction over the claim.  See Percy v. Shinseki, 23 Vet. App. 37, 45 (2009).

However, in the September 2012 Informal Hearing Presentation, the Veteran, through his representative, again indicated his desire to withdraw the issue from appellate consideration.  The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2012).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  Therefore, as the Veteran has withdrawn this appeal, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the issue of entitlement to an initial rating in excess of 30 percent for PTSD, and it is dismissed.


ORDER

The appeal of the issue of entitlement to an initial rating in excess of 30 percent for PTSD is dismissed.


REMAND

The Veteran was provided an examination of his thoracolumbar spine in December 2009, prior to his discharge.  In his October 2010 VA Form 9, the Veteran discussed his symptoms, including pain and muscle spasm, which suggest a greater severity of disability.  Thereafter, in the March 2013 Informal Hearing Presentation, the Veteran, through his representative, indicated that his symptoms had increased in severity since his last examination and requested another examination to assess his symptomatology.  Generally, when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (holding that a new examination is required where the claimant complained of increased hearing loss two years after his most recent audiology examination).  Therefore, the Board determines that a remand is necessary to afford the Veteran a VA examination of his spine disability.  

Further, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a TDIU claim is part and parcel of an increased-rating claim when raised by the record.  The Board has jurisdiction to consider the Veteran's possible entitlement to a TDIU rating in this circumstance when the TDIU issue is raised by assertion or reasonably indicated by the evidence and is predicated at least in part on the severity of the service-connected disability in question, regardless of whether the RO has expressly addressed this additional issue.  See VAOPGCPREC 6-96 (Aug. 16, 1996).  See also Caffrey v. Brown, 6 Vet. App. 377 (1994); Fanning v. Brown, 4 Vet. App. 225, 229 (1993); EF v. Derwinski, 1 Vet. App. 324 (1991).  In this case, the Veteran indicated on his October 2010 VA Form 9 that his spine disability affects his ability to perform various job duties.  At a March 2010 TBI examination, he averred he was not yet employed, although he was looking for work.  Therefore, the Board remands the issue of entitlement to TDIU as part of the initial rating claim for the spine disability.

Finally, the Board observes that there are no current treatment records in the file.  The only medical records are the reports of examinations.  Therefore, the RO/AMC should request that the Veteran identify any VA and private treatment he has received for his back since service, and to complete a VA Form 21-4142, Authorization and Consent to Release Information to VA, as necessary, for private records he wishes VA to obtain on his behalf.

Accordingly, the case is REMANDED for the following action:

1. Request that the Veteran identify all VA and private treatment he has received for his back since service.  He should submit a completed VA Form 21-4142, Authorization and Consent to Release Information to VA, for any private treatment records he wishes VA to obtain on his behalf.  All requests and responses, positive and negative, must be documented in the claims file.

2. Schedule the Veteran for a VA spine examination to determine the current severity of his service-connected lumbar spine disorder.  The claims folder must be provided to the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies, to include those required to objectively document neurologic manifestations of the Veteran's service-connected disorders must be accomplished.  As to all information requested below, a complete rationale for all opinions must be provided. 

The examiner must state whether there is any evidence of favorable or unfavorable ankylosis of the spine, and determine range of motion, in degrees, noting by comparison the normal ranges of motion of the spine.  It must also be determined whether there is weakened movement, excess fatigability, or incoordination attributable to the Veteran's lumbar spine disorder, expressed in terms of the degree of additional range of motion loss or favorable or unfavorable ankylosis due to any weakened movement, excess fatigability, or incoordination.  Furthermore, an opinion must be given as to whether any pain associated with the Veteran's lumbar spine disorder could significantly limit functional ability during flare-ups or during periods of repeated use, noting the degree of additional range of motion loss or favorable or unfavorable ankylosis due to pain on use or during flare-ups.

Any neurological manifestations of the Veteran's service-connected lumbar spine disability must be identified, including any numbness of the legs.  It must also be noted whether the Veteran experiences incapacitating episodes, as defined by 38 C.F.R. 
§ 4.71a, and the frequency and total duration of such episodes over the course of the past 12 months.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's service-connected disabilities cause him to be unable to secure or follow a substantially gainful occupation.  When offering this opinion, the examiner should not consider the Veteran's age or the effect of any nonservice-connected disability.  

A complete rationale for any opinion advanced should be provided.

3. Notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for any VA examination without good cause may include denial of one or more of his claims.  See 38 C.F.R. §§ 3.158, 3.655 (2012).

4. After completing the above development, and any other development deemed necessary, readjudicate the issue on appeal.  If the benefit sought remains denied, provide a supplemental statement of the case to the Veteran and his representative, and return the appeal to the Board for appellate review, after the Veteran has had an adequate opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


